PER CURIAM.
Bruno V. Bitker has presented his applications to this court asking leave to appeal from two orders made by the District Court in the matter of Hotel Duluth Company, in proceedings for reorganization under section 77B of the Bankruptcy Act.
It appears that each of the orders sought to be reviewed were orders allowing compensation for services rendered and reimbursement for actual and necessary expenses incurred in connection with the proceedings and plan for reorganization and were made by the District Court under the authority conferred by section 207 (c) (9), title 11, U.S.C.A., and the applications for the appeals are addressed to the discretion of this court (section 24b, Bankruptcy Act, 11 U.S.C.A. § 47(b).
This court, in the exercise of its discretion and upon ex parte consideration (no appearances having been made in response to the notices given), has sustained •the applications and allowed the appeals to be taken. In this case, as in all others, however, where the court’s discretion is exercised in favor of allowing the application for leave to appeal, such action of this court is not intended to and does not preclude later consideration of the right of the applicant to maintain his appeals if such right is properly called in question. The granting of the discretionary order is not a final adjudication of the jurisdiction of this court to grant the appeals.